DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claudio Bargheer et al.  U.S. Patent 7,708,626 B2 (Bargheer).
Regarding claim 1, Bargheer discloses a device for ventilating the occupant of a vehicle seat, the device comprising an air inlet receiving air from a ventilation member (Column 2 Lines 35-39), a first duct (Figure 1b Element 20)  integrated at least in part into the backrest of the seat, a second duct (Element 36) integrated into a headrest mounted on the seat and supplying at least one air outlet (Element 24) integrated into the headrest and expelling air coming from the ventilation member, wherein the second duct and the first duct are connected directly or indirectly by a leak tight sliding connection (Figure 3-4 connection with Element 20 and 36).  
Regarding claims 8 and 17, Bargheer discloses the device wherein the sliding connection comprises an outer tube which ends the first duct and an inner tube which starts the second duct, the inner tube fitting into the outer tube (Figure 3b Element 36 and 20). 
Regarding claim 10, Bargheer discloses a seat comprising: seat (Figure 1 Element 10) comprising a headrest (Element 14) and a device for ventilating the occupant of a vehicle seat, wherein the device comprises an air inlet (Element 16) receiving air from a ventilation member, a first duct (Element 20) integrated at least in part into a backrest of the seat, a second duct (Element 38) integrated into the headrest mounted on the seat and supplying at least one air outlet (Element 24) integrated into the headrest and expelling air coming from the ventilation member, the second duct and the first duct being connected directly or indirectly by a leak tight sliding connection.  
Regarding claim 19, Bargheer discloses the seat wherein the ventilation member is integrated into the seat (Figure 1a and 1b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 11, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claudio Bargheer et al.  U.S. Patent 7,708,626 B2 (Bargheer) in view of Shigeru Kawano et al. U.S. Patent Publication 2019/0351735 A1 (Kawano).
Regarding claims 2 and 11, Bargheer discloses the device having a headrest with the air outlet positioned in proximity to the headrest (Figure 1a and 1b Element 24 on Element 14).  Bargheer does not directly disclose lateral extensions.  Kawano discloses a device wherein the headrest includes lateral extensions configured to surround the sides of the occupant's 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Bargheer as taught by Kawano to include Kawano’s headrest with lateral extensions and air outlet at the distal end of the each lateral extension.  Such a modification would provide an alternative configuration of the air outlets positioned on the headrest.  
Regarding claims 6, 7, 15, 16, Bargheer discloses the seat having the device wherein the air outlets are dimensioned and/or positioned and oriented so that the air they expel carries along the ambient air at the occupant's cheeks so as to ventilate the occupant's cheeks and/or neck; wherein the air outlets are positioned so that the air they expel carries along the ambient air at the occupant's shoulders so as to ventilate the occupant's shoulders (Column 4 Lines 9-12).  
Regarding claim 20, Bargheer discloses the seat.  Bargheer does not directly disclose the seat to comprise a connection of the first duct to the vehicle air conditioning system.  Kawano discloses the seat wherein the seat comprises a connection of the first duct to an air conditioning system of the vehicle (Figure 6 and 7).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Bargheer as taught by Kawano to include Kawano’s air conditioning system connected to the first duct.  Such a modification would provide an air conditioning operational source for the system.  


Allowable Subject Matter
s 3-5, 9, 12-14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636